DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Claims 1, 9 and 17 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
A system for converting a spoken utterance into a text word, comprising: 
an ensemble byte pair encoding (BPE) system that includes a phone BPE system and a character BPE system and configured to receiving the spoken utterance; 
the phone BPE system configured to: 
identify one or more first words; and 
determine a first score for each of the one or more first words; 
an encoder configured to convert each of the one or more first words into a character sequence; 
the character BPE system configured to: identify one or more second words from each character sequence; 
determine a second score for each second word in the one or more second words; and 

the phone BPE system further configured to determine the text word as a word that corresponds to a highest combined score.
Kuo (US 2005/0060151) teaches an automatic speech segmentation and verification system and method is disclosed, which has a known text script and a recorded speech corpus corresponding to the known text script. A speech unit segmentor segments the recorded speech corpus into N test speech unit segments referring to the phonetic information of the known text script. Then, a segmental verifier is applied to obtain a confidence measure of syllable segmentation for verifying the correctness of the cutting points of test speech unit segments. A phonetic verifier obtains a confidence measure of syllable verification by using verification models for verifying whether the recorded speech corpus is correctly recorded. Finally, a speech unit inspector integrates the confidence measure of syllable segmentation and the confidence measure of syllable verification to determine whether the test speech unit segment is accepted or not.
However, Kuo does not teach the invention as claimed, especially the phone BPE system configured to: 
identify one or more first words; and 
determine a first score for each of the one or more first words; 
an encoder configured to convert each of the one or more first words into a character sequence; 
the character BPE system configured to: identify one or more second words from each character sequence; 

for each first word that matches a second word in the one or more second words, combine the first score of the first word and the second score of the second word; and 
the phone BPE system further configured to determine the text word as a word that corresponds to a highest combined score.
Cao (US 2016/0004691) teaches a parameter adjustment method. The parameter adjustment method used for statistical machine translation comprises: step 1: using a monolingual corpus to construct a language model required for translation; step 2: using a bilingual parallel corpus to construct a translation model; and step 3: using a target function to adjust a parameter. The method can solve problems in prior art that the parameter is easily over-fit or falls into a local optimum during a parameter adjustment process, and the method is easy to implement and can combine a larger number of features. In addition, the target function is convex; therefore, global optimum can be achieved in a training process.
However, Cao does not teach the invention as claimed, especially the phone BPE system configured to: 
identify one or more first words; and 
determine a first score for each of the one or more first words; 
an encoder configured to convert each of the one or more first words into a character sequence; 
the character BPE system configured to: identify one or more second words from each character sequence; 
determine a second score for each second word in the one or more second words; and 

the phone BPE system further configured to determine the text word as a word that corresponds to a highest combined score.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675